ORDER

PER CURIAM.
Juane T. Kennell appeals the judgment entered upon a jury verdict convicting him of murder in the first degree, assault in the first degree, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).